Citation Nr: 1550828	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  01-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to Agent Orange.

3.  Entitlement to an effective date prior to November 1, 2002, for the grant of a total disability rating for compensation based on individual unemployability due to service-connected disability or disabilities (TDIU).  

4.  Entitlement to an effective date prior to March 1, 1976, for the grant of service connection for posttraumatic stress disorder (PTSD) (also claimed as generalized anxiety and depression).  

5.  Entitlement to an initial schedular disability rating greater than 10 percent for PTSD for the period prior to November 6, 1996, and greater than 30 percent for the period beginning on November 6, 1996.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, February 2012, and August 2012, and rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO is the agency of original jurisdiction (AOJ).  

The diabetes mellitus and ischemic heart disease issues are on appeal of the February 2012 rating decision.  

In the April 2011 rating decision, the AOJ granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective October 22, 2001.  It also granted a TDIU, effective November 1, 2002.  The Veteran appealed the effective dates assigned for grant of service connection for PTSD and grant of TDIU, and the disability rating assigned for PTSD.  

In the August 2012 rating decision, the RO granted an earlier effective date for the grant of service connection for PTSD, assigning a 10 percent rating from March 1, 1976 and a 30 percent rating from October 22, 2001.  The Veteran continued his appeal.  

In July 2013, the Board remanded all issues listed on the title page other than the PTSD ratings issue.  There is no listing of a PTSD ratings issue on that July 2013 document.  The issue has been properly perfected to the Board.  In an April 2011 rating decision, the AOJ granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective October 22, 2001.  It also granted a TDIU, effective November 1, 2002.  

In an e-mail correspondence received by VA in May 2011, the Veteran contended that the effective date of the PTSD grant should be July 17, 1972 - the date he was discharged from active duty.  In May 2011, the AOJ also received from the Veteran a written statement, as follows:

Notice of appeal and disagreement VA decision dated April 2011.  Both the un-employable status which began 1 November (sic) 1990 and before.  VA stated beginning of 2002.  Second issue the PTSD of which the VA stated to begin in 2001 while the Veterans Administration's own Mental health staff first noted and stated it as being the Main reason for discharge from military services on July 1972.  Note from Dr. [D] March, 19 1976 (sic).  

In a July 2011 letter to the Veteran, the AOJ acknowledged his disagreement with the effective dates assigned for service connection for PTSD and for grant of TDIU.

In what appears to be June 2011, VA received a written statement from the Veteran.  He again argued that the correct date for service connection for PTSD was July 17, 1972.  He also stated as follows:  

The PTSD case must be stated as TO CORRECT A CLEAR CONSISE (sic) MISTAKE RATE AT NOT LESS THAN THE one hundred PRESENT (sic) BEGINNING ON THE 18TH DAY OF July 1972 this fact is the reason for discharge from military service and the end of all stable employment.  Then the un-employment issue becomes mutt (sic).  

This is sympathetically read as a timely notice of disagreement with the initial rating assigned for PTSD in the April 2011 rating decision.   

In an August 2012 rating decision, the AOJ granted an earlier effective date of March 1, 1976 for service connection for PTSD and assigned a 10 percent rating beginning on that date with a 30 percent rating beginning on October 22, 2001.  It indicated that the appeal was resolved.  In an August 2012 e-mail communication, the Veteran reasserted that he wanted an effective date back to his discharged from active duty - July 17, 1972 and that he wanted a rating of 100 percent from that date.  He therefore continued his disagreement as to the effective date for service connection for PTSD and the rating assigned in the initial decision granting PTSD and disagreed with the rating the AOJ assigned for the period prior to October 22, 2001.  

In November 2014, the AOJ furnished to the Veteran and his representative a Statement of the Case on the PTSD rating issue.  The AOJ referenced the August 2012 decision as the decision appealed.  In January 2015, within 60 days of the mailing of the November 2014 SOC, VA received the Veteran's VA Form 9 Substantive Appeal.  

In a November 2014 Decision Review Officer (DRO) decision, the RO granted a 30 percent rating for PTSD, effective November 7, 1996 and denied a rating higher than 10 percent for the period from March 1, 1976 to November 6, 1996.  

In July 2013, the Board remanded the issues listed above to the AOJ for additional development or action.  The Board remanded the diabetes mellitus and ischemic heart disease claims along with a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) for the AOJ to furnish to the Veteran a Statement of the Case.  In September 2014, prior to the furnishing of a relevant SOC, the AOJ received a letter in which the Veteran's representative stated that the Veteran did not desire to continue pursuing an aware of service-connected compensation for COPD.  As such, that issue is no longer before the Board.  

In July 2013, the Board remanded the PTSD effective date issue, among others, for additional action by the AOJ.  The directed action included obtaining clarification from the Veteran's representative as to whether the Veteran desired to continue appeal on the issue of an earlier effective date for PTSD, and, if he did, furnishing an SOC on that issue.  In a letter received in September 2014, the representive indicated that the Veteran wanted to continue his appeal of the PTSD effective date issue and the AOJ furnished a relevant SOC in November 2014.  

In January 2015, the AOJ received a relevant, timely, and adequate Substantive Appeal as to that issue.  There has been compliance with these July 2013 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All of the issues other than entitlement to an earlier effective date for the grant of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in July 1972.

2.  VA first received a claim of entitlement to VA disability compensation or pension benefits for a psychiatric condition on March 1, 1976.  

CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 1976 for grant of service connection for a psychiatric condition, to include PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 38 C.F.R. §§ 3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date - Service Connection for PTSD


As is clear from the quoted Veteran statements in the INTRODUCTION, the Veteran seeks an effective date of the date his discharge from active service, July 17, 1972, as to the grant of service connection for PTSD.  

The RO's stated basis for the March 1, 1976 effective date for service connection for PTSD is that the Veteran first filed a claim for service connection for a nervous condition on that date.  The question before the Board is whether an earlier effective date is warranted.  The Board finds that it is not.  

The Veteran did not file a claim of entitlement to service connection prior to March 1, 1976, which was more than one year after separation from active service.  

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  

Specifically provided otherwise is that the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release from active service if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1) (West 2014).  

Implementing regulation provides that except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, on the basis of facts found.  38 C.F.R. § 3.400(a).  

For direct service connection, regulation provides that the effective date of an award of compensation shall be the day following separation from active service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

For presumptive service connection, regulation provides that the effective date of an award of compensation shall be the date entitlement arose, if claim is received within one year after separation from active duty; otherwise is shall be the date of receipt of claim, or date entitlement arose, whichever is later.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  38 C.F.R. § 3.400(b)(2)(ii).  

VA first received a claim for compensation or pension benefits from the Veteran in July 1972.  In this VA Form 21-526, he indicated that the nature of his sickness, disease or injury was "LEFT KNEE, BACK LEFT KNEE LEFT & RIGHT KNEE."  VA examined him and adjudicated those claims in a November 1972 rating decision, granting service connection for a left knee disability at 10 percent, a right knee disability at zero percent and denying service connection for a back disability.  There is no mention of a psychiatric condition or psychiatric symptoms.  

In October 1973, VA received two statements from the Veteran in which he expressed his wish to add conditions of his right thigh, back, and right knee to his service-connected left knee condition.  Neither statement mentioned a psychiatric condition or psychiatric symptoms.  

In February 1974 VA denied his claims after he failed to report for a VA examination.  

In December 1974, VA received a letter from the Veteran in which he stated that he had filed some time ago for further disability of injuries incurred during active duty and he was now ready to cooperate fully if VA would schedule him for a physical.  There is no mention of a psychiatric condition or psychiatric symptoms.  

In January 1975 VA conducted an examination with regard to his knees, right thigh, and lumbar spine.  In January 1975 VA received a statement from the Veteran in which he reported that he had ringing in the ears that had onset during active duty while working on aircraft.  In a May 1975 rating decision, VA granted service connection for a residual scar the lumbar area, a residual scar of the right thigh, residuals of a right knee sprain, and hearing loss, and assigned initial noncompensable ratings.  

The next relevant communication from the Veteran or his representative is writing received at the Cleveland, Ohio RO on March 1, 1976 in which the Veteran stated that he wanted to file a claim for a nervous condition based on treatment in July 1971 and reported that he was treated at a VA hospital beginning on February 13, 1976.  

The March 1, 1976 claim is the first claim received by VA for disability benefits for a psychiatric disability suffered by the Veteran.  That date, March 1, 1976, is the date that the RO has assigned for the grant of service connection for a psychiatric disability.  

The record does not contain a claim for a disability benefits for a psychiatric disability prior to March 1, 1976.  The Veteran's contention is that he had a psychiatric condition during service, the military knew about it because it formed the basis for his discharge, and therefore he should be granted service connection back to the date when he was discharged from service.  He points to no claim earlier than March 1, 1976.  

Of record is a DD 214 documenting that the type of transfer or discharge was a discharge under honorable conditions from active duty effective July 17, 1972.  Service personnel records include a July 7, 1972 Letter of Notification that action was being initiated to discharge the Veteran from the U.S. Air Force because of unsuitability as a result of a character- behavior disorder diagnosed by a physician.  

VA is bound by statute and regulation.  The Veteran's disagreement in this case is one with the law, not the facts.  He appears to believe that the effective date should be earlier than March 1, 1976 because the military knew of his psychiatric condition or, by virtue of possession of his service treatment records, VA knew about it before March 1, 1976.  Statute sets the effective date as no earlier than the date of claim unless the claimant files the claim within one year of separation from service.  

The Veteran did not file a claim of entitlement to service connection for any psychiatric disability within one year of separation from service.  Hence, the effective date can be no earlier than the date of claim, March 1, 1976, which is the date the AOJ has already assigned.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2008.  That notice included adequate notice as to the how effective dates are assigned.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  There are sufficient examinations to decide the effective date issue as the decision turns on the timing of receipt of documents, not the information contained in a medical examination, or, for that matter, medical treatment records.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

An effective date earlier than March 1, 1976 for the grant of service connection for a psychiatric disorder, to include PTSD, is denied.  


REMAND

The medical evidence of record is insufficient to render a decision as the proper rating for the Veteran's PTSD for the entire period since March 1, 1976, including staged ratings as may be appropriate.  Therefore a remand is necessary to obtain medical evidence that addresses his disability over the course of his claim from that date.  

At what point the Veteran became too disabled due to service-connected disability or disabilities to secure and follow a substantially gainful occupation depends to some extent on the severity of his psychiatric disability.  Therefore the issue of the proper effective date for the grant of TDIU is inextricably intertwined with the PTSD ratings issue and must also be remanded.  

Turning to the exposure to Agent Orange based claims; there is insufficient medical evidence to determine whether the Veteran has diabetes or ischemic heart disease.  

VA treatment records document that the Veteran has been diagnosed with congestive heart failure but the Board finds insufficient evidence to determine if he has ischemic heart disease.  An examination is therefore required.  

As to the diabetes claim, there is a December 2009 VA treatment note that lists "[b]oarderline (sic) diabetes, on metformin "to keep it from getting worse.""  This also includes "never diagnosed with diabetes "boarderline (sic)"" in a review of systems section.  A February 2011 PTSD examination report lists diabetes as a significant non-psychiatric illness and has a date of October 2010.  A March 2011 Agent Orange Registry examination note documents that he has diabetes mellitus but also states that the following tests are normal/pending and lists one of the tests as glucose/A1C.  There does not appear to be a medical diagnosis of diabetes mellitus of record, but rather that the Veteran had borderline diabetes or diabetes reported by him but not determined by a medical professional.  An examination is therefore necessary.  

There is a deferred rating decision dated in November 2014 and signed by a Decision Review Officer (DRO).  Under a heading for action required, the DRO stated as follows:  "Development procedures for herbicide exposure in Thailand have not been completed.  Please reference M21-1MR, Part IV., Subpart ii, Chapter C, and completed the development steps required for this case."  The Board recognizes that there is an annotation in the Veterans Benefits Management System (VBMS) "Thailand development not required, Thailand verified 3 ways."  The annotation is incorrect.  There is no indication that the M21 development steps were completed.  On Remand, the RO must complete those steps, including whether the Veteran was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence" during his service at the U-Tapeo Royal Thai Air Force Base.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a VA examination to determine the severity of his service-connected psychiatric disability over relevant periods of time from March 1, 1976 to the present.  

The examiner must review the claims file and must interview the Veteran.  The examiner is asked to provide a report that takes into account both the Veteran's current severity of his service-connected psychiatric disability and a retrospective report as to the severity of his service-connected psychiatric disability.  The Board has listed the periods of time that the examiner must specifically address.  The examiner must accomplish the following: 

(a)  Provide a report as to the symptoms and current severity of the Veteran's service-connected psychiatric disability

(b)  Provide a report that addresses the symptoms and severity of the Veteran's service-connected psychiatric disability for the period from March 1, 1976 to November 6, 1996.  If the examiner finds that the symptoms and severity changed during that time period, the examiner must so state and specify the relevant time periods and the change in the symptoms and severity.  .  

(c)  Provide a report that addresses the symptoms and severity of the Veteran's service-connected psychiatric disability for the period from November 6, 1996 to February 2011 (the date of the examination that led to the grant of service connection for PTSD).  If the examiner finds that the symptoms and severity changed during that time period, the examiner must so state and specify the relevant time periods and the change in the symptoms and severity.  

2.  Ensure that the Veteran is scheduled for an examination to determine if he has ischemic heart disease or diabetes mellitus.  The examiner must review the claims file and must provide an explanation to support any diagnosis rendered, or the lack of diagnosis, as appropriate.  The examiner must base his or her diagnosis, if there is one, on medical evidence and not merely the Veteran's report as to whether he has these diseases.  

3.  If the examiner concludes that the Veteran has either diabetes mellitus or ischemic heart disease, then the AOJ must conduct the development for determining whether the Veteran was exposed to an herbicide agent while stationed at the RTAFB at U-Tapeo as specified in the M21-1MR at M21-1MR, Part IV., Subpart ii, Chapter C, On Remand, the RO must complete those steps, including whether the Veteran was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence during his service at the U-Tapeo Royal Thai Air Force Base.  Associate with the claims file evidence that the development was conducted.  

4.  This is a complex case back from the Veteran's Court.  Then readjudicate the claims of entitlement to service connection for diabetes mellitus and ischemic heart disease, the issue regarding the rating of the Veteran's service-connected psychiatric disorder, and the issue of an earlier effective date for grant of a TDIU.  If any benefit sought it not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


